 ROBERT A. BARNES, INC.Robert A. Barnes, Inc. and General Teamsters Local174, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Case 19-CA-150735 December 1983DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 8 June 1983 Administrative Law JudgeGerald A. Wacknov issued the attached decision.The General Counsel filed an exception to thejudge's decision. 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exception and has decided toaffirm the judge's rulings, findings, and conclusionsand to adopt the recommended Order, as modi-fied.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Robert A. Barnes, Inc., Seattle, Washing-ton, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.Insert the following as paragraph 2(b) and relet-ter the subsequent paragraphs accordingly."(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder."In view of the nature of his exception, the General Counsel found itunnecessary to file a brief in support thereof2 The General Counsel has excepted only to the judge's inadvertentfailure to include in his recommended Order a provision requiring theRespondent to make its payroll and other records available to the Boardfor inspection to determine what, if any, losses were suffered by the unitemployees as a result of the Respondent's unlawful unilateral modifica-tion of its collective-bargaining agreement with the Union. We find meritto the General Counsel's exception and shall accordingly modify thejudge's recommended Order by including such a provision.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge:Pursuant to notice, a hearing with respect to this matterwas held before me in Seattle, Washington, on May 5,1983. The initial charge was filed on October 13, 1982,268 NLRB No. 49by General Teamsters Local 74, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America (the Union).Thereafter, on November 24, 1982, the Regional Di-rector for Region 19 of the National Labor RelationsBoard (the Board) issued a complaint and notice of hear-ing alleging a violation by Robert A. Barnes, Inc. (theRespondent) of Section 8(a)(l) and (5) of the NationalLabor Relations Act.The parties were afforded a full opportunity to beheard, to call, examine, and cross-examine witnesses, andto introduce relevant evidence. The parties elected towaive the filing of briefs, and argued the matter orally atthe hearing.Upon the entire record, and based on my observationof the witnesses and consideration of the arguments pre-sented, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent is a State of Washington corporationwith an office and place of business in Seattle, Washing-ton, where it is engaged in the business of selling sand-blasting equipment and abrasives. In the course and con-duct of its business operations, the Respondent has grosssales of goods and services valued in excess of $500,000and annually sells and ships goods or provides servicesvalued in excess of $50,000 directly to customers outsidethe State of Washington, or to customers within saidState who are themselves directly engaged in interstatecommerce.It is admitted, and I find, that the Respondent hasbeen, at all times material herein, an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.t1. THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe principal issue raised by the pleadings is whetherthe Respondent has violated Section 8(a)(1) and (5) ofthe Act by unilaterally modifying certain terms and con-ditions of the collective-bargaining agreement betweenthe parties, at a time when the contract, by its terms,precluded such modifications.B. The FactsThe Respondent and the Union have maintained a col-lective-bargaining relationship since approximately 1966covering a unit consisting of its warehouse employees.'I The unit is described in the complaint as follows:Included: All warehousemen employed by the Employer at its 151South Michigan Street, Seattle, Washington facilityExcluded: All other employees.343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn May 1979, the parties entered into a collective-bar-gaining agreement containing the following pertinentprovision.The first paragraph of the agreement states that itshall:...continue in full force and effect through April30, 1982, and also thereafter, on a year to year basis,by automatic renewal. Provided however, for thepurpose of negotiation alterations in wages andother terms and conditions of employment, eitherparty may open this agreement or any contract ef-fectuated through automatic renewal by givingwritten "Notice of Opening" not later than sixty(60) days prior to the expiration date. "Notice ofOpening" is in nowise intended by the parties as atermination of nor shall it in anywise be construedas a termination of this Agreement or any annualcontract effectuated through automatic renewal noras forestalling automatic renewal as herein provid-ed. The parties reserve the right to economic re-course in negotiations, except during the intervalbetween the giving of "Notice of Opening" and theexpiration date.The second paragraph of the agreement states that:Except by mutual written agreement, termination ofthis Agreement or any annual contract effectuatedthrough automatic renewal, must, to the exclusionof all other methods, be perfected by giving written"Notice of Termination" not later than sixty (60)nor more than ninety (90) days prior to the expira-tion date, whereupon the contract shall, on its expi-ration date, terminate. Effective termination elimi-nates automatic renewal.Any "Notice of Opening" or "Notice of Termina-tion" given within sixty days of any expiration dateshall be absolutely null and void and completely in-effective for all purposes.On or about January 6, 1982, the Union notified theRespondent in writing that it was opening the agreementto negotiate changes in wages, hours, and other termsand conditions of employment. The expiration date ofthe agreement, April 30, 1982, passed without either theUnion or the Respondent giving the other a "Notice ofTermination," as described above.Negotiations between the parties commenced on June10, 1982, and the parties, after several meetings, wereunable to reach agreement. Thereafter, by letter datedSeptember 28, 1982, the Respondent notified the Unionthat it was implementing the terms of its last contractoffer which consisted of a reduction in wages from ap-proximately $13.65 to $12.05 per hour, the elimination ofthree paid holidays, and termination of contributions tohealth and welfare and pension trusts described in thecontract.C. Analysis and ConclusionsThe precise contract language involved herein wasanalyzed in KCW Furniture Co., 247 NLRB 541, 541-542(1980), enfd. 634 F.2d 436 (9th Cir. 1980). The KCWcase is identical to the factual situation presented in theinstant case, and the General Counsel and counsel for theUnion argue that the same finding of a violation is man-dated herein. The Board, in the KCW case, analyzed thecontract provision as follows:The contract, by the terms of its duration and re-newal clause, automatically renewed itself on ayear-by-year basis, unless timely notice of termina-tion was given or the parties mutually agreed inwriting to terminate it. In the event a notice ofopening is given, however, the contract expresslyprovides, without qualification, that such noticedoes not terminate the contract or forestall its auto-matic renewal. It is evident therefore that the par-ties intended by the two notice provisions to pro-vide for alternative methods of pursuing negotia-tions toward a new contract. One of the noticeswould cause the contract to be renewed, the otherwould not; and it is obvious that the two provisionswere not meant to have the same impact on the ex-isting contract.In the instant case, the parties failed to exercisetheir option to terminate the contract and insteadchose the prescribed course intended to renew thecontract during negotiations ....Having found that the contract automatically re-newed itself on April 1, we find that Respondenthad no right to make unilateral changes in that con-tract after "impasse" was reached in the bargainingfor a new contract. It is well established that an em-ployer is precluded from modifying a contractwhich is in effect, without consent of the union. Al-though an employer may unilaterally institutechanges when an impasse occurs during the negotia-tions for an initial bargaining agreement or follow-ing the expiration date of an expiring contract, theemployer may not do so when, as here, the contracthas not terminated. Accordingly, we find that Re-spondent violated Section 8(a)(5) and (1) of the Actby unilaterally instituting terms and conditions ofemployment inconsistent with the existing collec-tive-bargaining agreement.The Respondent's counsel herein, William Simmons,argues that the Board in the KCW case was wrong in itsanalysis, as it was not apprised by the parties to that pro-ceeding of certain pertinent evidence. This evidence, ac-cording to Simmons, proves that the intent of the con-tract terms under the "Notice of Opening" alternativewhich the Union herein elected to exercise on January 6,1982, permitted the Respondent to make unilateralchanges after impasses, despite the fact that the contracthad been automatically renewed.In this regard, Simmons testified that he was personal-ly responsible for the drafting of the language in questionwhen he was a business agent for the Union herein in1971. The language of the duration and renewal clause,according to Simmons, "from beginning to end is lan-guage that [he] drafted," and was first agreed upon344 ROBERT A. BARNES, INC.during negotiations between the Union and the "big fourtimber companies." Thereafter, it was utilized in variouscontracts in other industries, including the contract inquestion. The purpose of the provisions, according toSimmons, was to preclude employers from having to dis-continue fringe benefit contributions, primarily healthand welfare trust payments, on the expiration of a con-tract and during negotiations for a successor contract.This was accomplished, according to Simmons, by thecontract language which continued the contract in exist-ence on a year-to-year basis but simultaneously providedmechanics whereby the parties could negotiate a newagreement without limiting their right to economic re-course. According to Simmons, the terminology "eco-nomic recourse" was meant to encompass strikes, lock-outs, and specifically the right to make unilateral changesafter impasse.At the time of the aforementioned 1971 negotiationand thereafter, George Cavano was the Union's chief ex-ecutive officer and principal spokesman. Cavano, whoretired from his position in 1975, was called as a witnessby the Respondent. He testified that he, rather than Sim-mons, drafted the language for the cartage agreement in1973; that the terminology "economic recourse" was firstdiscussed at the bargaining table during those negotia-tions; and that the language meant that "the union has aright to strike and the employer has a right to lock usout." In a word, Cavano's testimony is diametrically op-posed to that of Simmons regarding not only the mean-ing of the language, but also the author of the languageand the particular negotiations which gave rise to it.From the foregoing, it is clear that the Respondent'sevidence regarding the intent of the words "economicrecourse" is not only equivocal, it is absolutely contra-dictory. Moreover, the contract language itself appearsto enforce the testimony of Cavano as to the meaning of"economic recourse," since the very essence of the re-opening language was for the purpose of causing thecontract to remain in effect unless changed through ne-gotiations. It would follow that a strike or lockout wouldlend substantial impetus to the parties' respective bar-gaining positions and, unlike unilateral modification,would also permit the contract to remain in effect untilchanged by negotiated, albeit economically exacted,agreement. This, apparently, is what the parties contem-plated. In any event, it would appear that if the originalparties to the language, either in 1971 or 1973, intended"economic recourse" to mean the right to make unilater-al changes on impasse, they would have said so in orderto avoid any ambiguity, particularly as Simmons said thiswas specifically discussed. Finally, there is no evidencethat since 1971 or 1973, depending on whose version iscorrect, the language which, it may be presumed, has ap-peared in scores of contracts has ever been so interpretedby any party to it.The Respondent here is not placed in a dilemma bythe aforementioned contractual provisions. It mustmerely refrain from making unilateral changes until it hasgiven timely "Notice of Termination," as specificallyprovided by the contract terms. Such a notice precludesautomatic renewal, and the ensuing negotiations arethereafter not limited to "economic recourse" but ratherthe Respondent may then unilaterally implement its con-tract proposals on impasse in accordance with well-estab-lished Board doctrine.2See Midwest Casting Corp., 194NLRB 523 (1971); R. A. Hatch Co., 263 NLRB 1221(1982).As argued by the General Counsel and counsel for theUnion, I find that this case is explicitly governed by theKCW decision, supra. The Board therein clearly deter-mined that, under the language of this agreement, em-ployers may not implement unilateral changes on impassepursuant to a "Notice of Opening." As this is preciselywhat the Respondent did, I find that the Respondent hasviolated Section 8(a)(l) and (5) of the Act, as alleged.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent has violated Section 8(a)(5) and (1)of the Act by unilaterally changing the terms and condi-tions of a collective-bargaining agreement.THE REMEDYHaving found that the Respondent violated Section8(a)(5) and (1) of the Act, I recommend that it be re-quired to cease and desist therefrom and from in any likeor related manner interfering with, restraining, or coerc-ing its employees in the exercise of their rights underSection 7 of the Act. Futher, the Respondent shall be re-quired to make whole its employees for the losses theyhave suffered as a result of the Respondent's unilateralreduction of wages, elimination of three paid holidays,and termination of health and welfare contributions, andcontinue to pay such payments and benefits until suchtime as the parties have entered into a new agreement, orreached a bargaining impasse which would permit theRespondent to make unilateral changes in the aforemen-tioned areas. Said backpay will be computed in themanner prescribed in F. W. Woolworth Co., 90 NLRB289 (1950), with interest thereon to be computed in themanner prescribed in Florida Steel Corp., 231 NLRB 651(1977).3 Interest, if any, on the pension and health andwelfare trust fund contributions, as provided in the ter-minated collective-bargaining agreement, shall be madein accordance with the criteria set forth in MerryweatherOptical Co., 240 NLRB 1213 (1979). The Respondentshall be required to post the notice attached hereto as anAppendix.Based on the foregoing findings of fact, conclusions oflaw, and the entire record herein, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following rec-ommended2 The record shows that on February 7, 1983. the Respondent didsubmit to the Union a "Notice of Termination" pursuant to the languageof the contract and, as a result thereof, the contract has terminated as ofApril 30, 1983.3 See generally Isis Plumbing Co., 138 NLRB 716 (1962).345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER4The Respondent, Robert A. Barnes, Inc., Seattle,Washington, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Refusing to comply with the terms of a collective-bargaining agreement by failing to pay the wages andbenefits as provided for therein.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act.(a) Make whole its employees, and the health and wel-fare and pension trust funds, for the loss of earnings, hol-iday pay, or other benefits, with interest, as a result of itsunilateral action in the manner prescribed in the sectionof this decision entitled "The Remedy."(b) Post at its Seattle, Washington facility copies of theattached notice marked "Appendix."5Copies of saidnotice on forms provided by the Regional Director forRegion 19, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately upon re-ceipt and be maintained for 60 consecutive days thereaf-ter in conspicuous places including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."(c) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representativesof their own choosingTo act together for other mutual aid or protec-tionTo refrain from any and all of these things exceptto the extent that members in a union may be re-quired by a legal union-security clause.WE WILL NOT do anything that interferes with theserights.WE WILL NOT unilaterally change the wages, holidays,pay provisions, or pension and health and welfare trustfund provisions of a contract with General TeamstersLocal 174, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir Section 7 rights.WE WILL make our employees and the various trustfunds whole, with interest where applicable, for the lossof pay and benefits they have suffered.ROBERT A. BARNES, INC.346